Citation Nr: 0732619	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residual left thumb scar, with 
neuralgia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which increased the veteran's disability rating for service-
connected residual left thumb scar from a noncompensable 
(zero percent) rating to 10 percent, effective August 12, 
2004.  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the San 
Antonio, Texas, RO.  A transcript of the hearing is 
associated with the claims file.  

In August 2007, the veteran, through his representative, 
submitted a written statement via VA Form 21-4138 which 
requested entitlement to service connection for low back 
strain, a left knee condition, hearing loss, and tinnitus.  
The veteran also requested that his October 2005 VA Form 9 be 
construed as a timely notice of disagreement as to the 
February 2005 rating decision which granted service 
connection for an upper lip scar and assigned a 
noncompensable (zero percent) rating, effective August 2004.  
The RO has not yet had the opportunity to addresss these 
recently-raised matters; therefore, these issues are referred 
to the RO for further action.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected residual left thumb scar 
is located at the base of the palmar side of the left thumb 
and measures 1 1/4 inches long and 1/8 inch wide.  The scar is 
superficial but is not atrophic or unstable.  There is no 
pain, inflammation, edema, or keloid formation associated 
with the scar.  There is also no adherence to 


underlying tissue or any elevation or depression to the 
surface.  There is decreased sensation in the veteran's left 
thumb and he has peripheral neuralgia manifested by shooting 
pain, numbness, and tingling.  There is no evidence of 
diminished strength, diminished reflexes, or limitation of 
motion or function.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the Board 
concludes that the schedular criteria for an initial 20 
percent rating for service-connected residual left thumb 
scar, with neuralgia, have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.120, 4.124, 4.124a, 
Diagnostic Code 8517 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007).  

In September 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The September 2004 letter informed the veteran 
that VA would assist him in obtaining records in the custody 
of a Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  

It must also be noted that the claim for increased rating on 
appeal is a downstream issue from the veteran's claims for 
entitlement to service connection.  The veteran filed a claim 
for entitlement to service connection for residuals of a left 
thumb injury in August 2004.  See 38 C.F.R. §§ 3.1, 3.155 
(2007).  The RO issued a VCAA letter in September 2004 
informing the veteran of what the evidence must show to 
substantiate a claim for service connection.  The RO granted 
service connection and assigned a rating for the residuals of 
a left thumb injury in February 2005, and the veteran has 
appealed the initial rating assigned by the RO.  This is 
considered a "downstream" issue, as the veteran has raised a 
new issue (increased rating), following the grant of the 
benefits sought (service connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case in August 2005, wherein it 
provided the veteran with the necessary criteria to obtain a 
higher rating for residuals of a left thumb injury. 
 Following the granting of an increase to 10 percent, an SSOC 
was furnished in October 2006.  Thus, the veteran was 
informed that the evidence needed to substantiate an 
evaluation in excess of 10 percent for residuals of a left 
thumb injury.  Therefore, VA has met its duty to notify the 
veteran in connection with his claim for an increased rating. 
 Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500-01 
(2006) (Court found that VA had fulfilled its duty to notify 
when RO, following the submission of notice of disagreement 
regarding effective date assigned for service connection 
claim, issued a statement of the case that addressed what was 
necessary to achieve an earlier effective date for the 
service-connected disability).

The Board finds that the content of the September 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
SOCs dated in August 2005 and October 2006 provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Facts and Analysis 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for a residual scar of the 
left thumb was established in February 2005, and the RO 
assigned a noncompensable (zero percent) disability rating 
under Diagnostic Code (DC) 5228-7805, effective August 12, 
2004.  The RO assigned DC 5228-7805 to reflect the veteran's 
scar disability and the body part affected by the service-
connected scar, e.g., the left thumb.  In assigning a 
noncompensable (zero percent) rating, the RO considered a 
December 2004 VA examination report which showed the 
veteran's service-connected scar did not create any 
limitation of function in his left thumb.  

The veteran appealed the disability rating assigned to his 
service-connected scar and was afforded a VA examination in 
August 2006.  In a rating decision dated October 2006, the RO 
renamed the veteran's service-connected disability "residual 
scar, left thumb with neuralgia" and increased his 
disability rating to 10 percent under DC 7805-8715, effective 
August 12, 2004.  The RO assigned DC 7805-8715 to reflect the 
veteran's scar disability and its neurological manifestations 
as shown at the August 2006 VA examination.  The veteran was 
advised of the grant of an increased rating by letter, and by 
a Supplemental Statement of the Case (SSOC), in October 2006.  
However, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

The Board will proceed to evaluate the veteran's service-
connected scar disability under DC 7805, for other scars; DC 
8715, for paralysis of the median nerve; and any other 
applicable diagnostic code.  The evidence shows the veteran 
is right-handed and is, therefore, disabled in his left, 
minor thumb.  As such, the rating criteria provided herein 
will correspond to the ratings provided for the minor hand.  

Under DC 7805, scars other than those on the head, face, or 
neck, or those that are superficial (characterized by a 
frequent loss of skin covering the scar), unstable, or 
painful on examination are rated based on the limitation of 
function of the affected part.  Limitation of the thumb is 
evaluated under DC 5228, which provides that a noncompensable 
(zero percent) disability rating is warranted where there is 
a gap of less than one inch (2.5 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A 10 percent rating is warranted where there is a 
gap of one to two inches (2.5 to 5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted where there is a 
gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers.  

The criteria for evaluating the severity or impairment of the 
median nerve group of the peripheral nerves are set forth 
under Diagnostic Codes 8515, 8615, and 8715.  Under DC 8515, 
incomplete paralysis of a minor hand warrants a 10 percent 
disability rating when mild; 20 percent rating when moderate; 
and 40 percent rating when severe.  A 60 percent rating is 
warranted when there is complete paralysis of the median 
nerve which produces inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, DC 8515.  Diagnostic Codes 8615 and 8715 address the 
criteria for evaluating neuritis and neuralgia of the median 
nerve group, respectively.  The criteria are consistent with 
the criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, DCs 8615, 8715 (2007).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  A note 
in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DCs 8510 through 8540 (2007).  
Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis. 

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the degree that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.  It should also 
be noted that the use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Review of the evidence shows the veteran's service-connected 
left thumb scar is located at the base of the palmar side of 
the left thumb and measures 1 1/4 inches long and 1/8 inch 
wide.  The evidence shows the scar is irregular and 
superficial but is not atrophic or unstable.  There is no 
pain, inflammation, edema, or keloid formation associated 
with the service-connected scar.  There is also no area of 
induration or inflexibility of the skin near the scar; nor is 
there any adherence to underlying tissue or any elevation or 
depression to the surface.  The evidence also shows the 
veteran has no limitation of motion or function associated 
with the service-connected left thumb scar.  See VA 
examination reports dated December 2004 and August 2006.  

The veteran has consistently reported experiencing tingling 
and numbness in the area surrounding the service-connected 
scar on his left thumb.  More recently, the veteran has 
complained of shooting pain and difficulty grasping objects 
with his left thumb.  See August 2006 VA examination report; 
see also August 2007 Travel Board hearing transcript.  At the 
August 2007 Travel Board hearing, the veteran also testified 
that his left thumb interferes with his ability to use his 
hand.

On VA neurological examination in August 2006, the veteran's 
strength was grossly normal throughout, his reflexes were + 2 
throughout, and there was no atrophy or fasciculation 
present.  Sensory examination revealed diminished pin 
sensation over the distal aspect of the left thumb.  The 
diagnosis was status post left thumb injury with symptoms of 
neuralgia.  The examining physician noted the veteran's 
symptoms included numbness, tingling, and some discomfort 
over the distal left thumb, but that he had normal motor 
function.  A January 2007 VA outpatient treatment record 
reflects that the veteran's thenar muscles were strong and 
non-tender but he had decreased sensation in the radial 1/2 of 
the left thumb-tip distal to the scar.  X-rays revealed early 
osteoarthritis in the left first carpal metacarpal joint.  

In evaluating the veteran's service-connected scar disability 
under the criteria of DC 7805/5228 listed above, the Board 
finds that the veteran's current symptomatology does not 
assist him in obtaining a higher, or even compensable rating 
under the rating criteria.  As noted above, the evidence of 
record consistently shows the veteran does not have any 
limitation of movement or function associated with his 
service-connected left thumb scar.  See VA examination 
reports dated December 2004 and August 2006.  In this regard, 
the Board notes the veteran testified at the August 2007 
Travel Board hearing that he was unable to move his thumb any 
further than to where the fingers attach to the palm of his 
hand.  Although the veteran testifies that he has some 
limitation of motion in his left thumb, there is no objective 
medical evidence of record showing veteran's service-
connected left thumb scar limits the movement of his left 
thumb to where there is a gap of more than two inches (5.1 
cm) between the thumb pad and the fingers to warrant a 20 
percent rating.  Therefore, DC 7805/5228 does not assist the 
veteran in obtaining a higher disability rating.  

In evaluating the veteran's claim under DC 8517, the Board 
again notes that the veteran's service-connected residual 
scar is manifested by subjective complaints of numbness, 
tingling, and shooting pains.  Objective examination of the 
veteran's left thumb confirms that he has damage to his left 
median nerve as he has been shown to have symptoms of 
neuralgia, diminished sensation over the distal aspect of the 
left thumb, and positive Tinel's and Phalen's sign.  
Nonetheless, the veteran's strength and reflexes are normal 
throughout.  See August 2006 VA examination report; see also 
VA outpatient treatment records dated January and July 2007.  

Based on the foregoing, the Board finds that the veteran's 
service-connected disability more nearly reflects moderate, 
incomplete paralysis of the median nerve.  In making this 
determination, the Board notes that the veteran's 
neurological symptoms are wholly sensory as he has been shown 
to have decreased sensation in his left thumb but maintains 
his strength, reflexes, and range of motion.  However, as 
noted, the veteran has been shown to have peripheral 
neuralgia manifested by shooting pain in his left thumb, 
which warrants a 20 percent disability rating.  See 38 C.F.R. 
§ 4.124.  

A 30 percent rating is not warranted in this case because, 
although the veteran has some nerve involvement associated 
with his service-connected left thumb scar, his disability 
does not more nearly approximate severe, incomplete paralysis 
as he maintains good strength, reflexes, and range of motion 
in his left thumb.  Likewise, a 40 percent rating is not 
warranted because the veteran has never been shown to have, 
or more nearly approximate, complete paralysis of the median 
nerve as defined in the rating criteria.  As such, the Board 
finds that the veteran's service-connected residual scar is 
manifested by moderate, incomplete paralysis of the medial 
nerve affecting the minor hand and thus, warrants no more 
than a 20 percent rating under DC 8517.  

The Board has considered the veteran's service-connected 
residual scar under all other potentially appropriate 
diagnostic codes.  In this regard, the Board notes that the 
veteran was diagnosed with carpal tunnel syndrome and early 
osteoarthritis in his left wrist.  See VA outpatient 
treatment records dated March 2005 and January 2007.  
However, the evidence does not show that the carpal tunnel 
syndrome or osteoarthritis affecting the left wrist are 
manifestations of the veteran's service-connected residual 
scar of the left thumb.  In this regard, the Board notes that 
the examiner who conducted the veteran's August 2006 
neurological examination noted the veteran may have a 
separate issue of carpal tunnel syndrome in his left hand.  
Consequently, any neurological problems, including decreased 
grip strength, resulting from this disorder may not be 
considered in the disability rating for the left thumb.  
38 C.F.R. § 4.14 (2007) (the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation...is to be 
avoided).  Therefore, after careful review of the available 
diagnostic codes and the medical evidence of record, the 
Board finds there are no other DCs that provide a basis to 
assign an evaluation higher than the 20 percent rating 
assigned herein.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected left thumb scar 
disability, as the Court indicated can be done in this type 
of case.  However, upon reviewing the longitudinal record in 
this case, we find that, at no time since the effective date 
of the grant of service connection, in August 2004, has his 
service-connected left thumb scar been more disabling than as 
currently rated under this decision.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran is entitled to an initial 20 
percent rating, but no higher, for service-connected residual 
left thumb scar, with neuralgia, under Diagnostic Code 8517.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an initial 20 percent rating for service-
connected residual left thumb scar, with neuralgia, is 
granted, subject to the statutes and regulations pertaining 
to the payment of monetary benefits.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


